Citation Nr: 1012160	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  06-10 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for PTSD 
prior to July 30, 2003.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The Veteran had active service from January 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDING OF FACT

Prior to July 30, 2003, the Veteran's PTSD was productive of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood and sleep impairment.  The evidence prior 
to July 30, 2003 does not reflect that the Veteran's PTSD 
was manifested by symptoms such as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech,  
panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, impaired abstract 
thinking,  disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work 
and social relationships.


CONCLUSION OF LAW

The criteria for a 30 percent rating for PTSD for the period 
prior to July 30, 2003 have been met.  8 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.125, 4.130, 
Diagnostic Code 9411 (2009).  







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  
Regulations implementing the VCAA were then published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2009).  The VCAA and its implementing regulations are 
applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf 
of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is 
required to obtain service medical records and relevant VA 
healthcare records and must make reasonable efforts to help 
the veteran obtain other relevant medical records.  The duty 
to assist also requires VA to provide the claimant with a 
medical examination or a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R 
§ 3.159 (2009).  The Court has mandated that VA ensure 
strict compliance with the provisions of the VCAA.  
Quartuccio v. Principi, 16 Vet. App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

A January 2005 letter provided the Veteran with notice of 
the evidence required to substantiate his claim for an 
increased rating.  This letter advised the Veteran what 
information and evidence VA was responsible for obtaining 
and what evidence VA would attempt to obtain on his behalf.  

A March 2006 letter provided the Veteran with notice of how 
VA determines disability ratings and effective dates.

Regarding the duty to assist, the RO made reasonable efforts 
to obtain the records identified by the Veteran.  The 
Veteran has indicated that he received treatment at the VA 
Medical Center located on Broadway in Sacramento, 
California.  The RO requested those treatment records.  A 
July 2007 response from the VA Northern California 
Healthcare System informed the RO that a search of the 
archives yielded no records for the Veteran.    

When VA attempts to obtain records from a federal department 
or agency, the efforts to obtain those records must continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3) (2009).  
In light of the July 2007 response to the RO's request, the 
Board finds that additional efforts to obtain the 
outstanding VA treatment records would be futile.  

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied to the extent 
possible, and no further development is required to comply 
with the duty to assist the Veteran.

II.  Analysis of Claim

By rating action of August 2004, the RO granted service 
connection for PTSD, assigned a 100 percent evaluation from 
July 30, 2003.  Thereafter, the Veteran submitted a claim 
for an earlier effective date in October 2004.  In a June 
2005 rating decision, the RO granted an effective date of 
November 29, 1981 and assigned a 10 percent evaluation prior 
to July 30, 2003.  The Veteran contends that an evaluation 
in excess of 10 percent was warranted prior to July 30, 
2003, due to the severity of his PTSD symptoms.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate or "staged" 
evaluations may be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119, 125-126 (1999).  In other cases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the 
current level of impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary 
shall consider all information and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall given the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO has evaluated the Veteran's PTSD pursuant to 
Diagnostic Code (DC) 9411, which is governed by the General 
Rating Formula for Mental Disorders (formula). The formula 
provides that a 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with period of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and 
recent events).

A 10 percent rating is assignable for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; where 
symptoms are controlled by continuous medication.

The Global Assessment of Functioning (GAF) score, found in 
the DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)), is a 
scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  A score of 31 to 40 reflects some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood and an inability to 
work.  A score from 41 to 50 reflects serious impairment in 
social and occupation functioning including an inability to 
keep a job.  A score from 51 to 60 reflects moderate 
symptoms or moderate difficulty in social, occupation or 
school functioning.  A score of 61 to 70 is provided when 
there are mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, or school 
functioning, but generally functioning pretty well, has some 
meaningful interpersonal relationships.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  A score of 71 to 80 
reflects symptoms that are transient and expectable 
reactions to psychosocial stressors and no more than slight 
impairment in social, occupational or school functioning.

Although some of the Veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., 
such as nightmares), the symptoms listed at 38 C.F.R. § 
4.130 are not an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

After a  review of the record, for reasons explained below, 
the Board finds that, prior to July 30, 2003, the Veteran's 
PTSD approximated the criteria for a 30 percent rating.  

A report of a VA Agent Orange registry examination dated in 
March 1981 reflects that the Veteran reported "unusual 
periods of depression."   He complained of depression, 
flashbacks and violent behavior that was much worse 
recently.

A record from a private physician, Dr. H.S., M.D., dated in 
February 1991,  noted that the Veteran was first seen in 
November 1989.  The treatment record indicated that the 
Veteran was suffering from symptoms of depression marked by 
decreases in energy and concentration, as well as 
sleeplessness.  Dr. H.S. stated that there was   no evidence 
of suicidal ideation.  He indicated that the Veteran was on 
daily anti-depressant and tranquilizer medication.

A report of a VA mental health intake assessment dated in 
October 2003 noted that the Veteran first sought psychiatric 
help in the 1980's.  The Veteran reported one period of 
suicidal ideation with intent in the 1970's.  There were no 
actual attempts.  The Veteran denied homicidal ideation.  
The examiner addressed the Veteran's employment history.  
The examiner noted that the Veteran had worked as a 
correctional officer for eight years.  He worked as a 
training supervisor on helicopters for three years and 
worked for a graphics corporation.  The Veteran then worked 
as a truck driver for three years before sustaining injuries 
in a car accident.  The examiner assigned a GAF of 45.  

The above evidence establishes that, for the time period 
prior to July 30, 2003, the Veteran's PTSD was manifested by 
depression with loss of concentration and sleep 
difficulties.  The record shows that the Veteran was 
employed consistently until July 2003.  The Board notes that 
the record does not contain any GAF scores during the period 
prior to July 30, 2003.  Given the Veteran's consistent 
reports of depression and sleeplessness as evidenced by the 
1981 VA treatment record and the 1991 record from Dr. H.S., 
the Board finds that the severity of the Veteran's symptoms 
during the pertinent time period more nearly approximated 
the criteria for a 30 percent rating.  

The Board finds that the criteria for a rating in excess of 
30 percent for PTSD were not met prior to July 30, 2003.  In 
this regard, the Board notes that the evidence during that 
time period does not demonstrate symptoms that would warrant 
a 50 percent rating under the criteria, such as flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work 
and social relationships.

The Board has also considered whether referral for an 
extraschedular rating is appropriate. However, there is no 
evidence in this instance that the rating criteria are 
inadequate to evaluate the Veteran's PTSD.  There is no 
evidence that, during the pertinent time period, this 
disability caused marked interference with employment 
(beyond that contemplated in the evaluation assigned) or 
necessitated frequent periods of hospitalization.  
Accordingly, the Veteran's claim does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and the Board is not required to remand the claim 
to the RO for the procedural actions outlined in 38 C.F.R.
 § 3.321(b)(1) (2009).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER


Prior to July 30, 2003,  a 30 percent rating is granted for 
PTSD, subject to regulations governing the payment of 
monetary benefits. 


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


